FILED
                                                                    Feb 28 2018, 10:53 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Michael G. Moore                                           Curtis T. Hill, Jr.
      Indianapolis, Indiana                                      Attorney General of Indiana
                                                                 Michael Gene Worden
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Joshua Hopson,                                             February 28, 2018
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 49A05-1709-CR-2100
              v.                                                 Appeal from the Marion Superior
                                                                 Court – Criminal Division 17
      State of Indiana,                                          The Honorable Christina
      Appellee-Plaintiff                                         Klineman, Judge
                                                                 Trial Court Cause No.
                                                                 49G17-1705-F6-17459



      Vaidik, Chief Judge.



                                           Case Summary
[1]   Joshua Hopson appeals his conviction for resisting law enforcement by flight

      causing injury. He concedes that he fled and that the police officer who chased

      him slipped in a patch of mud and injured his knee, but he argues that the State

      Court of Appeals of Indiana | Opinion 49A05-1709-CR-2100 | February 28, 2018             Page 1 of 5
      failed to prove that he proximately caused the injury—in other words, that the

      injury was foreseeable. We disagree with Hopson and affirm his conviction.



                             Facts and Procedural History
[2]   On May 11, 2017, a man called Indianapolis police to report that his daughter

      was trapped in an SUV by her boyfriend, later identified as Hopson, who was

      possibly armed with a brick. Indianapolis Metropolitan Police Department

      Officer Craig Solomon was dispatched to the scene. En route, Officer Solomon

      was told that the boyfriend’s name was Joshua. Upon arriving, Officer

      Solomon saw Hopson, who matched the description he had been given,

      standing next to an SUV and speaking to a woman inside. As Officer Solomon

      got out of his vehicle, Hopson turned and began to walk away. Officer

      Solomon told Hopson to return, and he did. When Officer Solomon asked

      Hopson for his name and date of birth, Hopson said that his name was Noah

      Drake but that he didn’t know his birthdate. Suspicious, Officer Solomon

      attempted to handcuff Hopson, but Hopson broke away and ran. Officer

      Solomon told Hopson to stop and chased after him on foot.


[3]   Officer Solomon initially caught up with Hopson and tried to place him under

      arrest, but Hopson again resisted, including punching Officer Solomon’s

      shoulder. Hopson once again ran off. Eventually, he “slipped and fell on some

      mud at the mouth of an alley,” but “he was able to get up and resume running.”

      Tr. p. 21. Officer Solomon, who was still chasing Hopson, “fell in that same

      patch of mud” and struck his knee “quite hard,” making it more difficult for

      Court of Appeals of Indiana | Opinion 49A05-1709-CR-2100 | February 28, 2018   Page 2 of 5
      him to run. Id. Hopson was able to elude Officer Solomon, but he was later

      located by other officers and taken into custody.


[4]   The State charged Hopson with battery of a public-safety official, resisting law

      enforcement by flight causing injury, and resisting law enforcement by force.

      After a bench trial, the trial court found Hopson guilty as charged and

      sentenced him accordingly.


[5]   Hopson now appeals.



                                 Discussion and Decision
[6]   Hopson challenges only his conviction for resisting law enforcement by flight

      causing injury. Indiana Code section 35-44.1-3-1(a)(3) provides that a person

      who knowingly or intentionally “flees from a law enforcement officer after the

      officer has . . . identified himself or herself and ordered the person to stop”

      commits resisting law enforcement, a Class A misdemeanor. The offense is

      elevated to a Level 6 felony if the person, while committing the offense, “inflicts

      bodily injury on or otherwise causes bodily injury to another person[.]” Id. at

      (b)(1)(B). Hopson concedes that he illegally fled from Officer Solomon and that

      Officer Solomon injured his knee during the chase, but he asserts that the State

      failed to present sufficient evidence to prove beyond a reasonable doubt that he

      caused Officer Solomon’s injury. He contends that the conviction should be

      reduced to a Class A misdemeanor. We disagree.




      Court of Appeals of Indiana | Opinion 49A05-1709-CR-2100 | February 28, 2018   Page 3 of 5
[7]   In reviewing the sufficiency of the evidence supporting a conviction, we

      consider only the probative evidence and reasonable inferences supporting the

      judgment. Wilson v. State, 39 N.E.3d 705, 716 (Ind. Ct. App. 2015), trans.

      denied. We do not reweigh the evidence or assess witness credibility. Id. We

      consider conflicting evidence most favorably to the judgment. Id. We will

      affirm the conviction unless no reasonable fact-finder could find the elements of

      the crime proven beyond a reasonable doubt. Id. It is not necessary that the

      evidence overcome every reasonable hypothesis of innocence. Id. The

      evidence is sufficient if an inference may reasonably be drawn from it to support

      the judgment. Id.


[8]   For a defendant to be convicted of the causing-injury enhancement, the State

      must prove that the defendant’s conduct was a proximate cause of the injury,

      i.e., that the injury was a foreseeable result of the defendant’s conduct. Moore v.

      State, 49 N.E.3d 1095, 1107-08 (Ind. Ct. App. 2016), reh’g denied, trans. denied.

      Here, Officer Solomon’s injury was most certainly a foreseeable result of

      Hopson’s flight. Whenever a suspect flees from a police officer, it is foreseeable

      that the officer will pursue the suspect. In turn, whenever an officer is placed in

      a position of having to chase a fleeing suspect, it is generally foreseeable that the

      officer will suffer an injury in the heat of the pursuit, such as by falling, tearing a

      muscle, or turning an ankle.


[9]   Of course, a pursuing officer’s injury could be the result of some unforeseeable,

      intervening cause, in which case the fleeing suspect will not be held responsible

      for the injury. See id. But there was no such intervening cause in this case. It

      Court of Appeals of Indiana | Opinion 49A05-1709-CR-2100 | February 28, 2018   Page 4 of 5
       was entirely foreseeable to Hopson that Officer Solomon would slip on a mud

       patch in the alley Hopson ran through. This is particularly true in light of the

       fact that Hopson himself had slipped and fallen on the mud patch. When he

       got up and continued running, he was aware of not only the likelihood that

       Officer Solomon would continue to chase him but also of the very distinct

       possibility that Officer Solomon would run through, and fall in, the same spot.


[10]   Hopson contends that this case is comparable to Moore, where we reversed a

       causing-injury enhancement after concluding that the State had failed to prove

       that the defendant’s act of fleeing was the proximate cause of a pursuing

       officer’s injury. In that case, however, all we knew is that the officer “fell down

       as he ran and suffered a partially-torn tendon in his left shoulder.” Id. at 1099.

       The “actual cause” of the officer’s fall was “not clear from the record.” Id. at

       1108. For all we knew, there was an unforeseeable, intervening cause. Here,

       on the other hand, we know exactly how Officer Solomon was injured: he fell

       in the exact same mud patch that Hopson had fallen on moments earlier. This

       evidence is sufficient to support the conclusion that Hopson’s conduct was a

       proximate cause of Officer Solomon’s injury.


[11]   Affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 49A05-1709-CR-2100 | February 28, 2018   Page 5 of 5